Opinion filed November 5, 2009











 








 




Opinion filed November 5, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00156-CV
                                                    __________
 
            PACKERS PLUS ENERGY SERVICES, INC. ET AL, Appellants
 
                                                             V.
 
             HALLIBURTON
ENERGY SERVICES, INC. ET AL, Appellees
 

 
                                         On
Appeal from the 238th District Court
                                                         Midland
County, Texas
                                                 Trial
Court Cause No. CV44964
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to dismiss the appeal.  The
parties state that all matters in controversy have been settled.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
 
November 5, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.